Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 29, 2015

                                       No. 04-15-00354-CV

                                       EX PARTE M.N.F.,

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-06163
                            Honorable Peter A. Sakai, Judge Presiding


                                          ORDER
        A filing fee of $195.00 was due from appellant when this appeal was filed but it was not
paid. See TEX. GOV’T CODE ANN. § 51.941(a) (West 2013); id. §§ 51.0051, 51.207(b)(1), 51.208
(West 2013); TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES IN THE
SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL
ON MULTIDISTRICT LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). The clerk of this
court notified appellant of this deficiency in a letter dated June 9, 2015. The fee remains unpaid.
Rule 5 of the Texas Rules of Appellate Procedure provides

       A party who is not excused by statute or these rules from paying costs must pay B
       at the time an item is presented for filing B whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We therefore order appellant, not later than July 10, 2015 to either (1) pay the
applicable filing fee or (2) provide written proof to this court that she is excused by statute or the
Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 20.1 (providing that
indigent party who complies with provisions of that rule may proceed without advance payment
of costs). If appellant fails to respond satisfactorily within the time ordered, this appeal will be
dismissed. See TEX. R. APP. P. 42.3.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court